Per Curiam:
We think it was not error to submit the case to the jury. The substantial question presented on this appeal is whether there was evidence from which the jury could find that the deceased was free from contributory negligence. We think the jury was justified in finding that at the time the decedent passed behind the trolley car, the automobile was at such a distance from her that it would not have been contributory negligence for her to pass in front of it if she saw it. “ The rigorous rule applicable to steam railroad crossings is necessarily relaxed at the usual street crossings, and the footman is not required, as matter of law, to look both ways and listen, but only to exercise such reasonable care as the case requires, for he has the right to assume that a driver will also exercise due care and approach the crossing with his vehicle under proper control.” (Baker v. Close, 204 N. Y. 92.) The judgment and order should be affirmed, with costs. Present — Ingraham, P. J., McLaughlin, Laughlin, Dowling and Hotchkiss, JJ. McLaughlin and Dowling, JJ., dissented on the ground that there is no evidence from which the jury could find that the decedent was free from contributory negligence. Judgment and order affirmed, with costs.